                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                                MANHATTAN DIVISION


 Inventergy LBS, LLC,                                         Case No. 1:19-cv-9197
         Plaintiff,                                           Patent Case
         v.                                                   Jury Trial Demanded
 Spy Tec International, Inc.,

         Defendant.



                      PLAINTIFF INVENTERGY'S RULE 7.1 DISCLOSURE STATEMENT

        Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Inventergy LBS, LLC states that it does not have a

parent corporation and that there is no publicly held corporation owning ten percent or more of

its stock.



 Dated: October 4, 2019             Respectfully submitted,

                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    Inventergy LBS, LLC




                                                1
                                  CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document was served on all parties who

have appeared in this case on October 4, 2019, via the Court's CM/ECF system.


                             /s/ Isaac Rabicoff
                             Isaac Rabicoff




                                                  2
